Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blackaby et al. (US 2008/0264730) and in view of Lee et al. (US 2017/0183198).
As to claim 1, Blackaby teaches an elevator landing guidance device, (Fig.1, 30), comprising: 
a plurality of input receiving devices (22), which is provided on each of floors, and which is configured to accept input of landing call registration; (Par.32) 
and a guide sound generator (42), which is provided to a landing of each of the floors for each of elevator machines, and is configured to output a first guide sound for informing a position of the landing, wherein, when the landing call registration is input, the guide sound generator corresponding to one of the elevator machines, which is assigned to the landing call registration, outputs the first guide sound (Fig.2; Pars.9-10, 23-25, 34).
It is noted that Blackaby doesn’t explicitly teach where the input receiving device 22 comprises a panel. However, Lee teaches elevator automatic guide assistant system comprising a user assistant system Fig.1, 10 configured to accept input of landing call registration from a user, determine the position of the user (using a user position detection module102) and provide a guiding sound (using a travel guide module 103) informing the position of a landing elevator and to guide the user to arrive at the elevator doorway, wherein the user assistant system comprises a panel 104 for receiving the user input (Pars.13, 15-16, 18-19). The modification to Blackaby’s teaching and the combination of the two analogous arts would have been obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of allowing the user to manually and directly control the operation of the system using the panel. 
As to claim 2, Blackaby teaches wherein the first guide sound comprises a sign sound (Par.24).
As to claim 3, Blackaby teaches wherein the first guide sound comprises an audio message and a combination of an audio message and a sign sound (Pars.23-24, 31).
As to claim 8, Blackaby and Lee teach an elevator comprising the elevator landing guidance device of claim 1 (Abstract).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 4 is allowable because the prior arts do not teach, wherein the hall operation panel is configured to output a second guide sound for informing an installation position of the hall operation panel, wherein, when the hall operation panel accepts the input of the landing call registration while outputting the second guide sound, the hall operation panel temporarily stops the output of the second guide sound, and, when a preset condition is met, the hall operation panel restarts the output of the second guide sound.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657